¶70 (dissenting) — The majority correctly determines that the sanction of a one-year suspension imposed by the Disciplinary Board of the Washington State Bar Association (the Board) is not appropriate in this case. However, the majority uses an incorrect standard for reviewing the hearing officer’s findings of fact. This error by the majority leads it to improperly rely on the hearing *233officer’s finding that Jeffrey Poole created and sent the May 28, 2001, invoice in October 2001. In addition, the majority fails to recognize that the letter that the hearings officer found was sent on May 28 contains the very same information provided in the May 28 invoice — Poole’s acknowledgment to his client that the client’s account carried a zero balance. This leads the majority to assign an incorrect mental state, add an unwarranted aggravating factor, and perform a faulty proportionality analysis. Properly analyzed, the conduct present here does not merit even a six-month suspension. I respectfully dissent.
Madsen, J.
*233ANALYSIS
¶71 The Washington State Bar Association (the Bar) charged Poole with 10 counts of misconduct. The hearing officer found the Bar failed to prove counts 2 and 3, and counts 7 through 10 were withdrawn by the Bar and dismissed by the hearing officer. Additionally, the majority finds that the Bar failed to prove counts 4 and 6. Thus, the majority imposes a sanction based only on counts 1 and 5 for backdating the May 28, 2001, invoice and for failing to account for the distribution of a judgment award. Based on count 1, the majority imposes a six-month suspension, relying primarily on the hearing officer’s finding that Poole intentionally attempted to deceive his client, Joseph Mat-son, and Bryan Lee, Matson’s attorney, by backdating the May 28 invoice in October 2001.
¶72 The majority’s first misstep is its reliance on the hearing officer’s finding that Poole did not send the May 28 invoice until October. First, the majority applies the wrong standard for reviewing a challenge to the hearing officer’s factual finding. Second, even if the hearing officer’s finding that Poole created the May 28 invoice for the first time In October is correct, in spite of his client’s testimony that he received the invoice in May, the hearing officer also found that the May 28 letter was sent in May. That letter contained the identical information as the May 28 invoice. *234Thus, Poole did not backdate the invoice in October for the purpose of deceiving Matson into believing Poole had notified him of his zero balance in May 2001 when he had not.
STANDARD OF REVIEW
¶73 Turning first to the standard for review, the majority states that this court will uphold the hearing officer’s findings of fact if those findings are supported by substantial evidence, relying on In re Disciplinary Proceeding Against Guarnero, 152 Wn.2d 51, 93 P.3d 166 (2004), and ELC 11.12(b). See majority at 208-09. However, the authority relied on in Guarnero for support of this proposition states that this court will uphold a hearing officer’s findings of fact if supported by a clear preponderance of the evidence. See Guarnero, 152 Wn.2d at 58; cf. In re Disciplinary Proceeding Against Huddleston, 137 Wn.2d 560, 568, 974 P.2d 325 (1999) (“This court will not disturb a hearing examiner’s findings of fact if the findings are supported by a clear preponderance of the evidence.”). Additionally, ELC 11.12(b), on which the majority relies for its faulty standard of review, pertains to the standard of review that the Board must apply when reviewing a hearing officer’s or panel’s decision, not the standard of review that applies when this court reviews a disciplinary matter.
¶74 Rather than a substantial evidence standard, this court has consistently stated that on appeal, “[w]e will uphold the hearing officer’s findings of fact if they are supported by a clear preponderance of the evidence, even if the evidence is disputed.” In re Disciplinary Proceeding Against Anschell, 141 Wn.2d 593, 606, 9 P.3d 193 (2000); accord In re Disciplinary Proceeding Against Longacre, 155 Wn.2d 723, 735, 122 P.3d 710 (2005); In re Disciplinary Proceeding Against Whitney, 155 Wn.2d 451, 461, ¶ 21, 120 P.3d 550 (2005); In re Disciplinary Proceeding Against Kronenberg, 155 Wn.2d 184,193, ¶ 17, 117 P.3d 1134 (2005); In re Disciplinary Proceeding Against Lopez, 153 Wn.2d 570, 582, ¶¶ 24-25, 106 P.3d 221 (2005); In re Disciplinary *235Proceeding Against VanDerbeek, 153 Wn.2d 64, 80, ¶ 27, 101 P.3d 88 (2004); In re Disciplinary Proceeding Against DeRuiz, 152 Wn.2d 558, 572, 99 P.3d 881 (2004); In re Disciplinary Proceeding Against Egger, 152 Wn.2d 393, 405, 98 P.3d 477 (2004); In re Disciplinary Proceeding Against Dynan, 152 Wn.2d 601, 607, 98 P.3d 444 (2004); In re Disciplinary Proceeding Against Romero, 152 Wn.2d 124, 133, 94 P.3d 939 (2004); In re Disciplinary Proceeding Against Cohen, 150 Wn.2d 744, 754, 82 P.3d 224 (2004); In re Disciplinary Proceeding Against Kagele, 149 Wn.2d 793, 813, 72 P.3d 1067 (2003); In re Disciplinary Proceeding Against Whitt, 149 Wn.2d 707, 717, 72 P.3d 173 (2003); In re Disciplinary Proceeding Against Cohen, 149 Wn.2d 323, 330, 67 P.3d 1086 (2003); In re Disciplinary Proceeding Against Miller, 149 Wn.2d 262, 276, 66 P.3d 1069 (2003); In re Disciplinary Proceeding Against Kuvara, 149 Wn.2d 237, 246, 66 P.3d 1057 (2003); In re Disciplinary Proceeding Against McKean, 148 Wn.2d 849, 861, 64 P.3d 1226 (2003); In re Disciplinary Proceeding Against Carmick, 146 Wn.2d 582, 594, 48 P.3d 311 (2002); In re Disciplinary Proceeding Against Juarez, 143 Wn.2d 840, 869, 24 P.3d 1040 (2001); In re Disciplinary Proceeding Against Halverson, 140 Wn.2d 475, 483, 998 P.2d 833 (2000); In re Disciplinary Proceeding Against Boelter, 139 Wn.2d 81, 89, 985 P.2d 328 (1999); Huddleston, 137 Wn.2d at 568; In re Disciplinary Proceeding Against Heard, 136 Wn.2d 405, 414, 963 P.2d 818 (1998); In re Disciplinary Proceeding Against Haskell, 136 Wn.2d 300, 310, 962 P.2d 813 (1998); In re Disciplinary Proceeding Against Dann, 136 Wn.2d 67, 76, 960 P.2d 416 (1998); In re Disciplinary Proceeding Against McMullen, 127 Wn.2d 150, 162, 896 P.2d 1281 (1995).16 “A clear *236preponderance is a standard of proof between the simple preponderance required in a civil suit and the reasonable doubt standard required in a criminal action.” Carmick, 146 Wn.2d at 594. In reviewing the hearing officer’s findings of fact, we examine the entire record. Huddleston, 137 Wn.2d at 568. We uphold the hearing officer’s conclusions of law if they are supported by findings of fact. Id.
¶75 Applying the correct standard of review to the facts, this court should reject the hearing officer’s finding that Poole created and sent the May 28 invoice for the first time in October 2001. Before the hearing officer, Poole testified that his billing system was “a big mess” in April and May of 2001, Transcripts (TR) at 140, and he provided possible scenarios in which he could have produced the May 28 invoice but where that credit would not have shown up on subsequent billing statements. See TR at 136-39, 143-47. Further, although Carol Pearson, the Bar’s expert on the “TimeSlips” billing program, testified that she thought it unlikely that the invoice was produced on May 28, she also testified that there are at least two circumstances in which Poole could have printed the invoice on May 28. Pearson stated the following:
Q. So there’s at least two ways that, if I had put in a credit, that I could still generate a July 31 bill, Exhibit 17, and have the bill come out exactly — one, if the credit transaction had been deleted, and two, if I had turned off the include [sic] outside range [i.e., inserted a date restrictor]?
A. Yes, and specified specific dates.
TR at 414.
¶76 Finally, and perhaps most significantly, Poole’s client, Matson, testified that he received the May 28, 2001, letter along with the May 28 invoice, indicating a zero balance. The following is an excerpt from Matson’s testimony before the hearing officer:
Q. (By Mr. Hunsinger) So you got the letter from Mr. Poole May 28th with the bill?
A. Well, I want to make sure; I want to read this.
*237Q. Take your time.
A. (Pause.) Yes, I believe I received this.
Q. And you also received a bill showing a zero balance in May?
A. Yes.
TR at 220-21.
¶77 Without commenting on Matson’s testimony, the hearing officer found that
Mr. Poole did not prepare a May 28th, 2001 invoice to Mr. Matson until much later, probably between October 5 and 8, 2001. Mr. Poole intentionally misled Mr. Lee into believing he had prepared and sent it to Mr. Matson on or about May 28, 2001, and also intentionally tried to mislead Mr. Lee into believing there were no funds payable to Mr. Matson from the BFC proceeds.
Clerk’s Papers (CP) at 51-52 (Hr’g Officer’s Am. Finding of Fact, Conclusions of Law, and Recommendation).
¶78 As to Pearson’s testimony that Poole could have created the invoice on May 28, the hearing officer dismissed either possibility. She cursorily concluded that “[t]here is no reason to believe any employee of Poole & Associates had any reason to intentionally delete the credit, or would have or could have deleted it accidentally.” CP at 50 (Hr’g Officer’s Am. Findings of Fact, Conclusions of Law, and Recommendations). Additionally, the hearing officer found the “date restrictor” theory implausible because “Poole would have had to intentionally create a credit that would not appear on the statement.” Id.
f79 The hearing officer’s guesswork about what did or did not occur with the TimeSlips program ignores the most important piece of evidence pertaining to this count of misconduct: Matson’s affirmative testimony that he received an invoice from Poole in May 2001 notifying him of a zero balance. Applying the correct standard of review, this finding is not supported by a clear preponderance of the evidence.
*238|80 Despite Matson’s testimony that he received the May 28 letter and invoice, and the Bar’s expert’s testimony that the invoice could have been created using the TimeSlips program, the majority proclaims that it will not reject the hearing officer’s factual findings “based simply on an alternative explanation or version of the facts previously rejected by the hearing officer and Board.” Majority at 212. However, Matson’s testimony that he received the May 28 invoice is not merely an “alternative explanation or version of the facts previously rejected by the hearing officer.”
¶81 The majority’s reliance on this inadequate finding leads to a host of errors. First, this finding leads to the addition of one aggravating factor and the negation of a mitigating factor. Second, it leads to the assignment of an improper mental state. Finally, these compounding errors lead to an improper basis on which to compare the penalty imposed in this case with the penalties imposed in similar cases, resulting in a flawed proportionality review.
¶82 Turning first to the aggravating factor that Poole had a dishonest or selfish motive, the majority summarily adopts the hearing officer’s finding of this aggravating factor despite the majority’s admission that “it was not proved that Poole misappropriated funds for his own use nor falsified the invoice in an attempt to conceal funds he was wrongfully withholding.” Majority at 224. The majority does not specify how Poole was benefited from his actions but merely concludes that Poole’s actions were done with the intent to deceive. This finding, however, is based on the assumption that Poole did not create the May 28 invoice until October. As discussed above, this finding is not supported by a clear preponderance of the evidence, nor is the addition of this aggravating factor.
¶83 Quite simply, Poole did not need to fabricate the invoice to substantiate his claim that he notified Matson of his zero balance in May 2001 because he had a copy of the letter he sent Matson. The hearing officer found that the Bar had not met its burden in showing that the May 28, 2001, letter was created at a later time. CP at 48. The May *23928 letter informed Matson that he no longer owed Poole money; in it, Poole stated, “I have now verified the work is done, I am enclosing the statement showing the credit and the balance owed is zero.” Ex. 20. The May 28 invoice added nothing more to the information relayed by Poole to Matson in the letter. Because Poole had a copy of the letter and Matson testified that he received a copy of the letter as well as the invoice, it is difficult to see how Poole had a dishonest or selfish motive in creating the May 28 invoice. Rather than finding an aggravating factor, the majority should have found as a mitigating factor that Poole lacked a dishonest or selfish motive.
¶84 Turning next to Poole’s mental state, the majority errs when it finds that Poole acted intentionally. The majority states that “Poole was consciously aware that he was providing Matson’s attorney with fabricated evidence and acted with the conscious objective or purpose to deceive Lee and Matson as to the genuineness of the invoice.” Majority at 221.17 However, the hearing officer applied American Bar Association’s Standards for Imposing Lawyer Sanctions standard 4.62 (1991 & Supp. 1992) (ABA Standards), to Poole’s conduct, a standard that does not include an intent requirement, rather than relying on ABA Standards std. 4.61, which is applicable when an attorney acts with an intent to benefit himself or herself. Thus, it appears the hearing officer did not believe that Poole’s conduct was intentional.
185 Additionally, in cases where we have found an attorney acted with an intentional state of mind, generally the attorney’s intent was to benefit herself or himself. See In re Disciplinary Proceeding Against VanDerbeek, 153 Wn.2d 64, 90 n.24, 101 P.3d 88 (2004) (upholding a hearing officer’s finding that an attorney acted with the intent of personal gain where the attorney engaged in false billing practices); In re Disciplinary Proceeding Against Miller, 149 Wn.2d 262, 281, 66 P.3d 1069 (2003) (finding that an *240attorney acted with intent where he made himself the residuary beneficiary of his client’s will and eliminated all of the client’s bequests that would have reduced the attorney’s gift); cf. In re Disciplinary Proceeding Against Whitt, 149 Wn.2d 707, 718, 72 P.3d 173 (2003) (finding that an attorney acted with knowledge where the attorney misled her client into believing his case was still pending when it was dismissed with prejudice, but the conduct did not benefit the attorney or the third party). As mentioned earlier, the ABA Standards provide that disbarment is the appropriate sanction “when a lawyer knowingly deceives a client with the intent to benefit the lawyer or another, and causes serious injury or potential serious injury to a client.” ABA Standards std. 4.61 (emphasis added). However, “[suspension is generally appropriate when a lawyer knowingly deceives a client, and causes injury or potential injury to the client.” Id. std. 4.62. “A lawyer violates the rules with knowledge when he or she has ‘the conscious awareness of the nature or attendant circumstances of the conduct but without the conscious objective or purpose to accomplish a particular result’.” McMullen, 127 Wn.2d at 169 (quoting ABA Standards Definitions at 7).
¶86 Under JABA Standards std. 4.61, the consideration of an attorneys intentional mental state is with respect to the attorney’s “intent to benefit the lawyer or another,” not the intent to deceive.18 Unlike the attorneys in the cases cited above, Poole did not act with an intent to benefit himself when he prepared the invoice in October, whether or not he prepared one in May. Thus, at most, Poole acted with knowledge.
¶87 Our discussion in Dynan, 152 Wn.2d 601, is instructive. In that case, an attorney altered bills and submitted *241false declarations to the superior court in support of his motion for attorney fees. Even though Dynan submitted the altered bill to the court as evidence, this court found that Dynan acted knowingly. Id. at 618. Assuming that Poole produced the invoice in October 2001 and submitted it to Lee as a true copy of the May 28 invoice, then his conduct is similar to Dynan’s. It is incongruent for us to assign one mental state to Dynan and another mental state to Poole: the conduct of fabricating the document is the same. Poole, like Dynan, may have had a conscious awareness that Lee would be deceived as to the authenticity of the invoice; however, Poole did not have the conscious objective to benefit himself by falsifying the invoice. If Poole fabricated the invoice, it was merely to reassure Matson that he had written off Matson’s balance as of May 28, 2001.
¶88 The majority reduces the one-year suspension imposed by the Board, but it does not reduce the sanction far enough. As the majority notes, we adopt the Board’s recommended sanction unless we are persuaded that the sanction is inappropriate under the Noble factors. See In re Disciplinary Proceeding Against Noble, 100 Wn.2d 88, 95-96, 667 P.2d 608 (1983). In line with our commitment to consistency in attorney discipline, we determine whether the sanction imposed is proportionate to the sanctions in other attorney discipline cases. Anschell, 141 Wn.2d at 615. We seek to impose sanctions that are roughly proportionate to sanctions imposed in similar situations or for analogous levels of culpability. In re Disciplinary Proceeding Against Gillingham, 126 Wn.2d 454, 469, 896 P.2d 656 (1995).
¶89 The majority states that a six-month suspension is proportionate to sanctions imposed in similar situations, relying on our decision in Dynan. As discussed above, Dynan was sanctioned for altering and submitting false billings in support for his motion for attorney fees with attached declarations stating that the bills were true and correct billings for Dynan’s time. This court found Dynan’s presumptive sanction to be disbarment, which is the presumptive sanction for serious criminal conduct that in-*242eludes interference with the administration of justice, false swearing, misrepresentation, or fraud. Dynan, 152 Wn.2d at 619-20. This court also found that “while no actual harm occurred to clients, the prospect of potential harm to the court system and opposing counsel was very high.” Id. at 624. However, based on a proportionality review and the conclusion that Dynan lacked a selfish or dishonest motive, this court found disbarment to be an inappropriate sanction and imposed a six-month suspension.
¶90 In concluding that a suspension of six months or greater would be proportionate with the sanction imposed in Dynan, the majority finds that Dynan was “somewhat less culpable” than Poole. See majority at 228-29. It is difficult to understand how the majority reaches this conclusion, however, because unlike Dynan, Poole did not commit serious criminal conduct. Moreover, the majority identifies no evidence of harm or potential harm caused as a result of Poole’s conduct. The majority’s conclusion that a six-month suspension is proportionate is again based on the incorrect finding of the hearing officer that Poole demonstrated an intentional mental state, a finding not supported by a clear preponderance of the evidence, as discussed earlier. If anything, Dynan counsels us to impose a suspension less than six months.
¶91 Moreover, imposing a six-month suspension here is disproportionate to the sanction imposed in Carmick. In Carmick, we found a 60-day suspension an appropriate sanction where the attorney made misrepresentations to a superior court in obtaining an ex parte order and where the attorney directly contacted a party the attorney should have known was represented by counsel. Carmick, 146 Wn.2d at 607. The presumptive sanction for knowingly misrepresenting information to a superior court is suspension. We held that only three of the seven aggravating factors found by the disciplinary board were supported by the record. The only mitigating factor we found was delay in the disciplinary proceedings.
*243¶92 The majority attempts to distinguish Carmick based on the finding that Carmick’s conduct was committed knowingly while Poole’s conduct exhibited an intentional state of mind. However, as discussed above, the majority’s conclusion that Poole acted with the intent to benefit himself is not supported by a clear preponderance of the evidence. Imposing a suspension of 60 days here would be roughly proportional to the sanction imposed in Carmick.
¶93 In addition to its proportionality analysis, the majority justifies its imposition of a six-month suspension, rather than a suspension of a lesser duration, by the ABA Standards’ suggestion that “ ‘[generally, suspension should be for a period of time equal to or greater than six months.’ ” Majority at 226-27 (quoting ABA Standards std. 2.3). However, we have repeatedly deviated from this guideline. See Lopez, 153 Wn.2d 570 (imposing a 60-day suspension where an attorney failed to file an opening brief after three extensions); Gillingham, 126 Wn.2d 454 (imposing a 60-day suspension where an attorney was a beneficiary in a will he drafted for a client); In re Disciplinary Proceeding Against Johnson, 118 Wn.2d 693, 826 P.2d 186 (1992) (imposing a 60-day suspension where an attorney engaged in business transactions with clients without making adequate written disclosures); In re Disciplinary Proceeding Against Malone, 107 Wn.2d 263, 728 P.2d 1029 (1986) (imposing a 60-day suspension where an attorney mishandled and misappropriated client funds).
¶94 The majority errs in its conclusion that Poole acted with intent to benefit himself, that his conduct demonstrated a dishonest or selfish motive, and that a six-month suspension is proportionate to the sanctions imposed in similar situations or for analogous levels of culpability. A six-month suspension in this case is excessive. I would *244impose no more than a 60-day suspension and, therefore, respectfully dissent.
Alexander, C. J., and J.M. Johnson, J., concur with Madsen, J.
Reconsideration denied March 28, 2006.

 A few cases use less than careful terminology in describing the necessary quantum of evidence. For example, as the majority notes, the court in Huddleston, 137 Wn.2d at 568, stated the clear preponderance standard, but then referred to “1 “substantial.. . testimony” ’ is sufficient to support challenged findings of fact.’” See majority at 209 n.3 (quoting Huddleston, 137 Wn.2d at 568 (quoting In re Disciplinary Proceeding Against Denend, 98 Wn.2d 699, 704, 657 P.2d 1379 (1983))). However, there is no doubt that the correct standard is, as the overwhelming number of the court’s cases show, the clear preponderance standard. The majority is misleading when it suggests that this is an unsettled question.


 A lawyer acts with intent when he or she has the “conscious objective or purpose to accomplish a particular result.” ABA, Standards for Imposing Lawher Sanctions Definitions at 7 (1991 & Supp. 1992).


 It is helpful to compare ABA Standards std. 4.61 with ABA Standards std. 6.11 involving false statements, fraud, and misrepresentation in violation of an attorney’s duty to the legal system. ABA Standards std. 6.11 states: “Disbarment is generally appropriate when a lawyer, with the intent to deceive the court, makes a false statement, submits a false document, or improperly withholds material information, and causes serious or potentially serious injury to a party, or causes a significant or potentially significant adverse effect on the legal proceeding.” (Emphasis added.)